 
 
I 
111th CONGRESS 1st Session 
H. R. 2099 
IN THE HOUSE OF REPRESENTATIVES 
 
April 23, 2009 
Mr. Young of Alaska (for himself, Mr. Shuler, Mr. Faleomavaega, Mr. Abercrombie, Mr. Boren, and Mr. Kennedy) introduced the following bill; which was referred to the Committee on Natural Resources 
 
A BILL 
To provide for the settlement of certain claims under the Alaska Native Claims Settlement Act, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Southeast Alaska Native Land Entitlement Finalization Act. 
2.Findings; purpose 
(a)FindingsCongress finds that— 
(1) 
(A)in 1971, Congress enacted the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.) to recognize and settle the aboriginal claims of Alaska Natives to land historically used by Alaska Natives for traditional, cultural, and spiritual purposes; and 
(B)that Act declared that the land settlement should be accomplished rapidly, with certainty, in conformity with the real economic and social needs of Natives; 
(2)the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.)— 
(A)authorized the distribution of approximately $1,000,000,000 and 44,000,000 acres of land to Alaska Natives; and 
(B)provided for the establishment of Native Corporations to receive and manage the funds and that land to meet the cultural, social, and economic needs of Native shareholders; 
(3)under section 12 of the Alaska Native Claims Settlement Act (43 U.S.C. 1611), each Regional Corporation, other than Sealaska Corporation (the Regional Corporation for southeast Alaska) (referred to in this Act as Sealaska), was authorized to receive a share of land based on the proportion that the number of Alaska Native shareholders residing in the region of the Regional Corporation bore to the total number of Alaska Native shareholders, or the relative size of the area to which the Regional Corporation had an aboriginal land claim bore to the size of the area to which all Regional Corporations had aboriginal land claims; 
(4) 
(A)Sealaska, the Regional Corporation for southeast Alaska, 1 of the Regional Corporations with the largest number of Alaska Native shareholders, with more than 21 percent of all original Alaska Native shareholders, did not receive land under section 12 of the Alaska Native Claims Settlement Act (43 U.S.C. 1611); 
(B)the Tlingit and Haida Indian Tribes of Alaska was 1 of the entities representing the Alaska Natives of southeast Alaska before the date of enactment of the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.); and 
(C)Sealaska did not receive land in proportion to the number of Alaska Native shareholders, or in proportion to the size of the area to which Sealaska had an aboriginal land claim, in part because of a United States Court of Claims cash settlement to the Tlingit and Haida Indian Tribes of Alaska in 1968 for land previously taken to create the Tongass National Forest and Glacier Bay National Monument; 
(5)the Court of Claims cash settlement of $7,500,000 did not— 
(A)adequately compensate the Alaska Natives of southeast Alaska for the significant quantity of land and resources lost as a result of the creation of the Tongass National Forest and Glacier Bay National Monument or other losses of land and resources; or 
(B)justify the significant disparate treatment of Sealaska under the Alaska Native Claims Settlement Act (43 U.S.C. 1611); 
(6) 
(A)while each other Regional Corporation received a significant quantity of land under sections 12 and 14 of the Alaska Native Claims Settlement Act (43 U.S.C. 1611, 1613), Sealaska only received land under section 14(h) of that Act (43 U.S.C. 1613(h)), which provided a 2,000,000-acre land pool from which Alaska Native selections could be made for historic sites, cemetery sites, Urban Corporation land, Native group land, and Native Allotments; 
(B)under section 14(h)(8) of that Act (43 U.S.C. 1613(h)(8)), after selections are made under paragraphs (1) through (7) of that section, the land remaining in the 2,000,000-acre land pool is allocated based on the proportion that the original Alaska Native shareholder population of a Regional Corporation bore to the original Alaska Native shareholder population of all Regional Corporations; and 
(C)the only land entitlement of Sealaska derives from a proportion of leftover land remaining from the 2,000,000-acre land pool, estimated as of the date of enactment of this Act at approximately 1,700,000 acres; 
(7)despite the small land base of Sealaska as compared to other Regional Corporations (less than 1 percent of the total quantity of land allocated pursuant to the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.)), Sealaska has— 
(A)provided considerable benefits to shareholders; and 
(B)been a significant economic force in southeast Alaska; 
(8)pursuant to the revenue sharing provisions of section 7(i) of the Alaska Native Claims Settlement Act (43 U.S.C. 1606(i)), Sealaska has distributed more than $300,000,000 during the period beginning on January 1, 1971, and ending on December 31, 2005, to Native Corporations throughout the State of Alaska from the development of natural resources, which accounts for 42 percent of the total revenues shared under that section during that period; 
(9)as a result of the small land entitlement of Sealaska, it is critical that the remaining land entitlement conveyances to Sealaska under the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.) are fulfilled to continue to meet the economic, social, and cultural needs of the Alaska Native shareholders of southeast Alaska and the Alaska Native community throughout Alaska; 
(10) 
(A)the conveyance requirements of the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.) for southeast Alaska limit the land eligible for conveyance to Sealaska to the original withdrawal areas surrounding 10 Alaska Native villages in southeast Alaska, which precludes Sealaska from selecting land located— 
(i)in any withdrawal area established for the Urban Corporations for Sitka and Juneau, Alaska; or 
(ii)outside the 10 Alaska Native village withdrawal areas; and 
(B)unlike other Regional Corporations, Sealaska was not authorized to request land located outside the withdrawal areas described in subparagraph (A) if the withdrawal areas were insufficient to complete the land entitlement of Sealaska under the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.); 
(11)44 percent (820,000 acres) of the 10 Alaska Native village withdrawal areas established under the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.) described in paragraph (10) are composed of salt water and not available for selection; 
(12)of land subject to the selection rights of Sealaska, 110,000 acres are encumbered by gubernatorial consent requirements under the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.); 
(13)the Forest Service and the Bureau of Land Management grossly underestimated the land entitlement of Sealaska under the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.), resulting in an insufficient area from which Sealaska could select land suitable for traditional, cultural, and socioeconomic purposes to accomplish a settlement in conformity with the real economic and social needs of Natives, as required under that Act; 
(14)the 10 Alaska Native village withdrawal areas in southeast Alaska surround the Alaska Native communities of Yakutat, Hoonah, Angoon, Kake, Kasaan, Klawock, Craig, Hydaburg, Klukwan, and Saxman; 
(15)in each withdrawal area, there exist factors that limit the ability of Sealaska to select sufficient land, and, in particular, economically viable land, to fulfill the land entitlement of Sealaska, including factors such as— 
(A)with respect to the Yakutat withdrawal area— 
(i)46 percent of the area is salt water; 
(ii)10 sections (6,400 acres) around the Situk Lake were restricted from selection, with no consideration provided for the restriction; and 
(iii) 
(I)70,000 acres are subject to a gubernatorial consent requirement before selection; and 
(II)Sealaska received no consideration with respect to the consent restriction; 
(B)with respect to the Hoonah withdrawal area, 51 percent of the area is salt water; 
(C)with respect to the Angoon withdrawal area— 
(i)120,000 acres of the area is salt water; 
(ii)Sealaska received no consideration regarding the prohibition on selecting land from the 80,000 acres located within the Admiralty Island National Monument; and 
(iii) 
(I)the Village Corporation for Angoon was allowed to select land located outside the withdrawal area on Prince of Wales Island, subject to the condition that the Village Corporation shall not select land located on Admiralty Island; but 
(II)no alternative land adjacent to the out-of-withdrawal land of the Village Corporation was made available for selection by Sealaska; 
(D)with respect to the Kake withdrawal area— 
(i)64 percent of the area is salt water; and 
(ii)extensive timber harvesting by the Forest Service occurred in the area before 1971 that significantly reduced the value of land available for selection by, and conveyance to, Sealaska; 
(E)with respect to the Kasaan withdrawal area— 
(i)54 percent of the area is salt water; and 
(ii)the Forest Service previously harvested in the area; 
(F)with respect to the Klawock withdrawal area— 
(i)the area consists of only 5 townships, as compared to the usual withdrawal area of 9 townships, because of the proximity of the Klawock withdrawal area to the Village of Craig, which reduces the selection area by 92,160 acres; and 
(ii)the Klawock and Craig withdrawal areas are 35 percent salt water; 
(G)with respect to the Craig withdrawal area, the withdrawal area consists of only 6 townships, as compared to the usual withdrawal area of 9 townships, because of the proximity of the Craig withdrawal area to the Village of Klawock, which reduces the selection area by 69,120 acres; 
(H)with respect to the Hydaburg withdrawal area— 
(i)36 percent of the area is salt water; and 
(ii)Sealaska received no consideration under the Haida Land Exchange Act of 1986 (Public Law No. 99–664; 100 Stat. 4303) for relinquishing selection rights to land within the withdrawal area that the Haida Corporation exchanged to the Forest Service; 
(I)with respect to the Klukwan withdrawal area— 
(i)27 percent of the area is salt water; and 
(ii)the withdrawal area is only 70,000 acres, as compared to the usual withdrawal area of 207,360 acres, which reduces the selection area by 137,360 acres; and 
(J)with respect to the Saxman withdrawal area— 
(i)29 percent of the area is salt water; 
(ii)Sealaska received no consideration for the 50,576 acres within the withdrawal area adjacent to the first-class city of Ketchikan that were excluded from selection; 
(iii)Sealaska received no consideration with respect to the 1977 amendment to the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.) requiring gubernatorial consent for selection of 58,000 acres in that area; and 
(iv)23,888 acres are located within the Annette Island Indian Reservation for the Metlakatla Indian Tribe and are not available for selection; 
(16)the selection limitations and guidelines applicable to Sealaska under the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.)— 
(A)are inequitable and inconsistent with the purposes of that Act because there is insufficient land remaining in the withdrawal areas to meet the traditional, cultural, and socioeconomic needs of the shareholders of Sealaska; and 
(B)make it difficult for Sealaska to select— 
(i)places of sacred, cultural, traditional, and historical significance; and 
(ii)Alaska Native futures sites located outside the withdrawal areas of Sealaska; 
(17) 
(A)the deadline for applications for selection of cemetery sites and historic places on land outside withdrawal areas established under section 14 of the Alaska Native Claims Settlement Act (43 U.S.C. 1613) was July 1, 1976; 
(B) 
(i)as of that date, the Bureau of Land Management notified Sealaska that the total entitlement of Sealaska would be approximately 200,000 acres; and 
(ii)Sealaska made entitlement allocation decisions for cultural sites and economic development sites based on that original estimate; 
(C)as a result of the Alaska Land Transfer Acceleration Act (Public Law 108–452; 118 Stat. 3575) and subsequent related determinations and actions of the Bureau of Land Management, Sealaska will receive significantly more than 200,000 acres pursuant to the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.); 
(D)Sealaska would prefer to allocate more of the entitlement of Sealaska to the acquisition of places of sacred, cultural, traditional, and historical significance; and 
(E) 
(i)pursuant to section 11(a)(1) of the Alaska Native Claims Settlement Act (43 U.S.C. 1610(a)(1)), Sealaska was not authorized to select under section 14(h)(1) of that Act (43 U.S.C. 1613(h)(1)) any site within Glacier Bay National Park, despite the abundance of cultural sites within that Park;  
(ii)Sealaska seeks cooperative agreements to ensure that sites within Glacier Bay National Park are subject to cooperative management by Sealaska, Village and Urban Corporations, and federally recognized tribes with ties to the cultural sites and history of the Park; and 
(iii)Congress recognizes that there is an existing Memorandum of Understanding (MOU) between the Park Service and the Hoonah Indian Association, and does not intend to circumvent such MOU; rather the intent is to ensure that this and similar mechanisms for cooperative management in Glacier Bay are required by law; 
(18) 
(A)the cemetery sites and historic places conveyed to Sealaska pursuant to section 14(h)(1) of the Alaska Native Claims Settlement Act (43 U.S.C. 1613(h)(1)) are subject to a restrictive covenant not required by law that does not allow any type of management or use that would in any way alter the historic nature of a site, even for cultural education or research purposes; 
(B)historic sites managed by the Forest Service are not subject to the limitations referred to in subparagraph (A); and 
(C)those limitations hinder the ability of Sealaska to use the sites for cultural, educational, or research purposes for Alaska Natives and others; 
(19)unless Sealaska is allowed to select land outside designated withdrawal areas in southeast Alaska, Sealaska will not be able— 
(A)to complete the land entitlement selections of Sealaska under the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.); 
(B)to secure ownership of places of sacred, cultural, traditional, and historical importance to the Alaska Natives of southeast Alaska; 
(C)to maintain the existing resource development and management operations of Sealaska; or 
(D)to provide continued economic opportunities for Alaska Natives in southeast Alaska; 
(20)in order to realize cultural preservation goals while also diversifying economic opportunities, Sealaska should be authorized to select and receive conveyance of— 
(A)sacred, cultural, traditional, and historic sites and other places of traditional cultural significance, including traditional and customary trade and migration routes, to facilitate the perpetuation and preservation of Alaska Native culture and history; and 
(B)Alaska Native future sites to facilitate appropriate tourism and outdoor recreation enterprises; 
(21)Sealaska has played, and is expected to continue to play, a significant role in the health of the southeast Alaska economy; 
(22) 
(A)the rate of unemployment in southeast Alaska exceeds the statewide rate of unemployment on a non-seasonally adjusted basis; and 
(B)in January 2008, the Alaska Department of Labor and Workforce Development reported the unemployment rate for the Prince of Wales—Outer Ketchikan census area at 20 percent; 
(23)many southeast Alaska communities— 
(A)are dependent on high-cost diesel fuel for the generation of energy; and 
(B)desire to diversify their energy supplies with wood biomass alternative fuel and other renewable and alternative fuel sources; 
(24)if the resource development operations of Sealaska cease on land appropriate for those operations, there will be a significant negative impact on— 
(A)southeast Alaska Native shareholders; 
(B)the cultural preservation activities of Sealaska; 
(C)the economy of southeast Alaska; and 
(D)the Alaska Native community that benefits from the revenue-sharing requirements under the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.); and 
(25)on completion of the conveyances of land to Sealaska to fulfill the full land entitlement of Sealaska under the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.), the encumbrances on 327,000 acres of Federal land created by the withdrawal of land for selection by Native Corporations in southeast Alaska would be removed, which will facilitate thorough and complete planning and efficient management relating to national forest land in southeast Alaska by the Forest Service. 
(b)PurposeThe purpose of this Act is to address the inequitable treatment of Sealaska by allowing Sealaska to select the remaining land entitlement of Sealaska under section 14 of the Alaska Native Claims Settlement Act (43 U.S.C. 1613) from designated Federal land in southeast Alaska located outside the 10 southeast Alaska Native village withdrawal areas. 
3.Selections in southeast Alaska 
(a)Selection by Sealaska 
(1)In generalNotwithstanding section 14(h)(8)(B) of the Alaska Native Claims Settlement Act (43 U.S.C. 1613(h)(8)(B)), Sealaska is authorized to select and receive conveyance of the remaining land entitlement of Sealaska under that Act (43 U.S.C. 1601 et seq.) from Federal land located in southeast Alaska from each category described in subsection (b). 
(2)National Park ServiceThe National Park Service is authorized to enter into a cooperative management agreement described in subsection (c)(2) for the purpose, in part, of recognizing and perpetuating the values of the National Park Service, including those values associated with the Tlingit homeland and culture, wilderness, and ecological preservation. 
(b)CategoriesThe categories referred to in subsection (a) are the following: 
(1) 
(A)Economic development land from the area of land identified on the map entitled Sealaska ANCSA Land Entitlement Rationalization Pool, dated March 9, 2009, and labeled Attachment A. 
(B)A nonexclusive easement to Sealaska to allow— 
(i)access on the forest development road and use of the log transfer site identified in paragraphs 3(c) and (d) of patent number 50–85–0112, dated January 4, 1985; 
(ii)access on the forest development road identified in paragraphs 2(a) and 2(b) of patent number 50–92–0203, dated February 24, 1992; and 
(iii)access on the forest development road identified in paragraph 2(a) of patent number 50–94–0046, dated December 17, 1993. 
(2)Sites with sacred, cultural, traditional, or historic significance, including traditional and customary trade and migration routes, archeological sites, cultural landscapes, and natural features having cultural significance, subject to the condition that— 
(A)not more than 2,400 acres shall be selected for this purpose, from land identified on— 
(i)the map entitled Places of Sacred, Cultural, Traditional and Historic Significance, dated March 9, 2009, and labeled Attachment B; and 
(ii)the map entitled Traditional and Customary Trade and Migration Routes, dated March 9, 2009, and labeled Attachment C, which includes an identification of— 
(I)a conveyance of land 25 feet in width, together with 1-acre sites at each terminus and at 8 locations along the route, with the route, location, and boundaries of the conveyance described on the map inset entitled Yakutat to Dry Bay Trade and Migration Route, dated March 9, 2009, and labeled Attachment C; 
(II)a conveyance of land 25 feet in width, together with 1-acre sites at each terminus, with the route, location, and boundaries of the conveyance described on the map inset entitled Bay of Pillars to Port Camden Trade and Migration Route, dated March 9, 2009, and labeled Attachment C; and 
(III)a conveyance of land 25 feet in width, together with 1-acre sites at each terminus, with the route, location, and boundaries of the conveyance described on the map inset entitled Portage Bay to Duncan Canal Trade and Migration Route, dated March 9, 2009, and labeled Attachment C; and 
(B)an additional 1,200 acres may be used by Sealaska to acquire places of sacred, cultural, traditional, and historic significance, archeological sites, traditional, and customary trade and migration routes, and other sites with scientific value that advance the understanding and protection of Alaska Native culture and heritage that— 
(i)as of the date of enactment of this Act, are not fully identified or adequately documented for cultural significance; and 
(ii)are located outside of a unit of the National Park System. 
(3)Alaska Native futures sites with traditional and recreational use value, as identified on the map entitled Native Futures Sites, dated March 9, 2009, and labeled Attachment D, subject to the condition that not more than 5,000 acres shall be selected for those purposes. 
(c)Sites in conservation system units 
(1)In generalNo site with sacred, cultural, traditional, or historic significance that is identified in the document labeled Attachment B and located within a unit of the National Park System shall be conveyed to Sealaska pursuant to this Act. 
(2)Cooperative agreements 
(A)In generalThe Director of the National Park Service shall offer to enter into a cooperative management agreement with Sealaska, other Village Corporations and Urban Corporations, and federally recognized Indian tribes with cultural and historical ties to Glacier Bay National Park, in accordance with the requirements of subparagraph (B). 
(B)RequirementsA cooperative agreement under this paragraph shall— 
(i)recognize the contributions of the Alaska Natives of southeast Alaska to the history, culture, and ecology of Glacier Bay National Park and the surrounding area; 
(ii)ensure that the resources within the Park are protected and enhanced by cooperative activities and partnerships among federally recognized Indian tribes, Village Corporations and Urban Corporations, Sealaska, and the National Park Service; 
(iii)provide opportunities for a richer visitor experience at the Park through direct interactions between visitors and Alaska Natives, including guided tours, interpretation, and the establishment of culturally relevant visitor sites; and 
(iv)provide appropriate opportunities for ecologically sustainable visitor-related education and cultural interpretation within the Park— 
(I)in a manner that is not in derogation of the purposes and values of the Park (including those values associated with the Park as a Tlingit homeland); and 
(II)in a manner consistent with wilderness and ecological preservation. 
(C)ReportNot later than 2 years after the date of enactment of this Act, the Director of the National Park Service shall submit to Congress a report describing each activity for cooperative management of each site described in subparagraph (A) carried out under a cooperative agreement under this paragraph. 
4.Conveyances to Sealaska 
(a)Timeline for conveyance 
(1)In generalNot later than 1 year after the date of selection of land by Sealaska under paragraphs (1) and (3) of section 3(b), the Secretary of the Interior (referred to in this Act as the Secretary) shall complete the conveyance of the land to Sealaska. 
(2)Significant sitesNot later than 2 years after the date of selection of land by Sealaska under section 3(b)(2), the Secretary shall complete the conveyance of the land to Sealaska. 
(b)Expiration of withdrawalsOn completion of the selection by Sealaska and the conveyances to Sealaska of land under subsection (a) in a manner that is sufficient to fulfill the land entitlement of Sealaska under the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.)— 
(1)the original withdrawal areas set aside for selection by Native Corporations in southeast Alaska under that Act (as in effect on the day before the date of enactment of this Act) shall be rescinded; and 
(2)land located within a withdrawal area that is not conveyed to a southeast Alaska Regional Corporation or Village Corporation shall be returned to the unencumbered management of the Forest Service as a part of the Tongass National Forest. 
(c)LimitationSealaska shall not select or receive under this Act any conveyance of land pursuant to paragraph (1) or (3) of section 3(b) located within— 
(1)any conservation system unit; 
(2)any federally designated wilderness area; or 
(3)any land use designation I or II area. 
(d)Applicable easements and public access 
(1)In generalThe conveyance to Sealaska of land pursuant to subsections (b)(1) and (b)(2)(A)(ii) of section 3 that is located outside a withdrawal area designated under section 16(a) of the Alaska Native Claims Settlement Act (43 U.S.C. 1615(a)) shall be subject to— 
(A)a reservation for easements for public access on the public roads depicted on the document labeled Attachment E and dated March 9, 2009; 
(B)a reservation for easements along the temporary roads designated by the Forest Service as of the date of enactment of this Act for the public access trails depicted on the document labeled Attachment E and dated March 9, 2009; 
(C)any valid preexisting right reserved pursuant to section 14(g) or 17(b) of the Alaska Native Claims Settlement Act (43 U.S.C. 1613(g), 1616(b)); and 
(D) 
(i)the right of noncommercial public access for subsistence uses, consistent with title VIII of the Alaska National Interest Lands Conservation Act (16 U.S.C. 3111 et seq.), and recreational access without liability to Sealaska; and 
(ii)the right of Sealaska to regulate access for public safety, cultural, or scientific purposes, environmental protection, and uses incompatible with natural resource development, subject to the condition that Sealaska shall post on any applicable property, in accordance with State law, notices of any such condition. 
(2)EffectNo right of access provided to any individual or entity (other than Sealaska) by this subsection— 
(A)creates any interest of such an individual or entity in the land conveyed to Sealaska in excess of that right of access; or 
(B)provides standing in any review of, or challenge to, any determination by Sealaska regarding the management or development of the applicable land. 
(e)Conditions on sacred, cultural, and historic sitesThe conveyance to Sealaska of land selected pursuant to section 3(b)(2)— 
(1)shall be subject to a covenant prohibiting any commercial timber harvest or mineral development on the land; 
(2)shall not be subject to any additional restrictive covenant based on cultural or historic values, or any other restriction, encumbrance, or easement, except as provided in sections 14(g) and 17(b) of the Alaska Native Claims Settlement Act (43 U.S.C. 1613(g), 1616(b)); and 
(3)shall allow use of the land as described in subsection (f). 
(f)Uses of sacred, cultural, traditional, and historic sitesAny sacred, cultural, traditional, or historic site or trade or migration route conveyed pursuant to this Act may be used for— 
(1)preservation of cultural knowledge and traditions associated with such a site; 
(2)historical, cultural, and scientific research and education; 
(3)public interpretation and education regarding the cultural significance of those sites to Alaska Natives; 
(4)protection and management of the site to preserve the natural and cultural features of the site, including cultural traditions, values, songs, stories, names, crests, and clan usage, for the benefit of future generations; and 
(5)site improvement activities for any purpose described in paragraphs (1) through (4), subject to the condition that the activities are consistent with the sacred, cultural, traditional, or historic nature of the site. 
(g)Termination of restrictive covenants 
(1)In generalEach restrictive covenant regarding cultural or historical values with respect to any interim conveyance or patent for a historic or cemetery site issued to Sealaska pursuant to the regulations contained in sections 2653.3 and 2653.11 of title 43, Code of Federal Regulations (as in effect on the date of enactment of this Act), in accordance with section 14(h)(1) of the Alaska Native Claims Settlement Act (43 U.S.C. 1613(h)), terminates on the date of enactment of this Act. 
(2)Remaining conditionsLand subject to a covenant described in paragraph (1) on the day before the date of enactment of this Act shall be subject to the conditions described in subsection (e). 
(3)RecordsSealaska shall be responsible for recording with the land title recorders office of the State of Alaska any modification to an existing conveyance of land under section 14(h)(1) of the Alaska Native Claims Settlement Act (43 U.S.C. 1613(h)(1)) as a result of this Act. 
(h)Conditions on Alaska Native futures landEach conveyance of land to Sealaska selected under section 3(b)(3) shall be subject only to— 
(1)a covenant prohibiting any commercial timber harvest or mineral development; and 
(2)the restrictive covenants, encumbrances, or easements under sections 14(g) and 17(b) of the Alaska Native Claims Settlement Act (43 U.S.C. 1613(g), 1616(b)). 
5.Miscellaneous 
(a)Status of conveyed landEach conveyance of Federal land to Sealaska pursuant to this Act, and each action carried out to achieve the purpose of this Act, shall be considered to be conveyed or acted on, as applicable, pursuant to the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.). 
(b)Environmental mitigation and incentivesNotwithstanding subsection (e) and (h) of section 4, all land conveyed to Sealaska pursuant to the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.) and this Act shall be considered to be qualified to receive or participate in, as applicable— 
(1)any federally authorized carbon sequestration program, ecological services program, or environmental mitigation credit; and 
(2)any other federally authorized environmental incentive credit or program. 
(c)No material effect on forest plan 
(1)In generalThe implementation of this Act, including the conveyance of land to Sealaska, alone or in combination with any other factor, shall not require an amendment of, or revision to, the Tongass National Forest Land and Resources Management Plan before the first revision of that Plan scheduled to occur after the date of enactment of this Act. 
(2)Boundary adjustmentsThe Secretary of Agriculture shall implement any land ownership boundary adjustments to the Tongass National Forest Land and Resources Management Plan resulting from the implementation of this Act through a technical amendment to that Plan. 
(d)No effect on existing instruments, projects, or activities 
(1)In generalNothing in this Act or the implementation of this Act revokes, suspends, or modifies any permit, contract, or other legal instrument for the occupancy or use of Tongass National Forest land, or any determination relating to a project or activity that authorizes that occupancy or use, that is in effect on the day before the date of enactment of this Act. 
(2)TreatmentThe conveyance of land to Sealaska pursuant to this Act shall be subject to the instruments and determinations described in paragraph (1) to the extent that those instruments and determinations authorize occupancy or use of the land so conveyed. 
(e)Technical correctionsSection 2(a)(2) of the Tribal Forest Protection Act of 2004 (25 U.S.C. 3115a(a)(2)) is amended— 
(1)in subparagraph (A), by inserting , or is conveyed to an Alaska Native Corporation pursuant to the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.) before the semicolon; and 
(2)in subparagraph (B)(i)— 
(A)in subclause (I), by striking or at the end; and 
(B)by adding at the end the following: 
 
(III)is owned by an Alaska Native Corporation established pursuant to the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.) and is forest land or formerly had a forest cover or vegetative cover that is capable of restoration; or. 
(f)Technical amendment to the National Historic Preservation ActSection 301(14) of the National Historic Preservation Act (16 U.S.C. 470w(14)) is amended— 
(1)in subparagraph (A), by striking and at the end; 
(2)in subparagraph (B), by striking the period at the end and inserting ; and; and 
(3)by adding at the end the following: 
 
(C)land held by incorporated Native groups, regional corporations, and village corporations under the provisions of the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.). 
Nothing in this paragraph shall be construed to validate or invalidate or in any way affect any assertion that Indian country (as defined by section 1151 of title 18, United States Code) exists or does not exist within the boundaries of the State of Alaska. . 
6.Maps 
(a)AvailabilityEach map referred to in this Act shall be maintained on file in— 
(1)the office of the Chief of the Forest Service; and 
(2)the office of the Secretary. 
(b)CorrectionsThe Secretary or the Chief of the Forest Service may make any necessary correction to a clerical or typographical error in a map referred to in this Act. 
(c)TreatmentNo map referred to in this Act shall be considered to be an attempt by the Federal Government to convey any State or private land. 
7.Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out this Act and the amendments made by this Act. 
 
